Citation Nr: 1131092	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-23 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to October 1991 and from February 2003 to May 2003.  The Veteran also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the claim sought.

In May 2009, the Veteran testified before a Decision Review Officer at the New York RO.  A copy of the transcript is of record.

The Board notes that a claim for entitlement to service connection for right ear hearing loss was previously denied by a June 2003 rating decision.  Although notified of the denial, the appellant did not appeal.  However, subsequent to this rating decision, additional pertinent service treatment and personnel records were associated with the claims folder.  As these records were not part of the claims file at the time of the June 2003 denial, the claim for entitlement to service connection for right ear hearing loss will be reconsidered notwithstanding the requirement that new and material evidence be submitted.  See 38 C.F.R. § 3.156(c) (2010).  As such, the issue has been recharacterized on the title page (and combined with the claim for left ear hearing loss).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Board accepts the Veteran's assertion of noise exposure in service as credible and consistent with his established service.

3.  The Veteran does not have hearing loss in the left ear to an extent recognized as a disability for VA purposes.

4.  Although the Veteran currently has hearing loss in the right ear to an extent recognized as a disability for VA purposes, there is no evidence of a hearing loss disability until the Veteran was diagnosed with cholesteatoma several years after service, and the only competent, probative opinion to address the question of whether there exists a nexus between alleged in-service noise exposure and the Veteran's right ear hearing loss weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);     38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in February 2007 and May 2007 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for bilateral hearing loss, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also included information pertaining to the assignment of effective dates, as well as the type of evidence that impacts those determinations.  The October 2007 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the February 2007 and May 2007 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the report of a July 2007 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim on appeal is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his in-service noise exposure has caused the claimed bilateral hearing loss.  Specifically, he asserts that exposure to jet engines and loud equipment resulted in hearing loss.

At the outset, the Board notes that the Veteran's service personnel records show that he served as a fuel systems technician in the Air Force for approximately 10 years.  Thus, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  That fact notwithstanding, the Board also finds that the record presents no basis for a grant of service connection for bilateral hearing loss.

Service treatment records reflect no complaints of diminished hearing.  At entrance in April 1981, puretone audiometric findings, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
10
LEFT
20
15
10
20
20

The record contains no audiologic test results at the time of the Veteran's discharge from service in 1991.  The above-described evidence reflects that a bilateral hearing loss disability was not shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Several years post-discharge, on a March 1996 Report of Medical History, the Veteran denied hearing loss and ear, nose, or throat trouble.  On August 1999 Report of Medical Examination, puretone audiometric findings, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
30
15
LEFT
30
20
15
30
10

On an August 1999 Report of Medical History, the Veteran denied ear, noise, or throat trouble and hearing loss.

In October 2001, the Veteran reported a three to four month history of diminished hearing to the right ear.  Puretone audiometric findings, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
45
35
50
60

Left ear hearing was noted to be within normal limits.

In December 2001, the Veteran reported a decrease in hearing on the right side for about six months.  The Veteran was found to have a white, smooth middle ear mass in the posterior half of the tympanic membrane extending superiorly.  In February 2002, the Veteran reported decreased hearing and a plugged feeling in the right ear for the past six to eight months.  Puretone test results revealed moderately severe to profound mixed hearing loss with good word recognition in the right ear and left ear hearing within normal limits through 4000 Hertz with excellent speech recognition.

In April 2002, the Veteran underwent a right tympanomastoidectomy for his right cholesteatoma.  The Veteran was found to have a mass of cholesteatoma involving essentially the entire middle ear except for most of the anterior superior quadrant, also extending inferiorly to the hypotympanus, posterior inferiorly into the sinus tympani, posteriorly into the facial recess, and superior posteriorly into the attic, also causing a slight tegmen defect in the attic region.

In February 2003, after the Veteran's first operation, puretone audiometric findings, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
50
65
75
75
LEFT
35
20
15
35
20

In January 2004, the Veteran underwent an extensive right modified radical mastoidectomy with petrous apex excision of a cholesteatoma.  On examining the Veteran's pre-surgery audiogram, the physician noted that the Veteran had right moderately severe mixed hearing loss in the right ear, and high frequency loss in the left ear.  The audiogram was not available for specific inspection.  [The Board also notes that the high frequency hearing loss in the left ear was only found at the 6000 and 8000 Hertz range.  The Veteran was within normal limits through 4000 Hertz.]  The Veteran inquired as to whether his 10-year military exposure to jet engines would cause his hearing loss, and the physician noted that "this [was] possible in the affirmative."  He noted that the right ear incipient pathology would have partially protected the Veteran from noise damage.  The pathology of cholesteatoma, however, was found not to be related to his military service.  The physician noted that the high frequency hearing loss in the left ear may be related to the noise trauma.

The Veteran was afforded a VA examination in July 2007.  The Veteran reported decreased hearing acuity in the right ear since approximately 2000 or 2001.  The Veteran reported that he was diagnosed with cholesteatoma of the right ear in 2002 and had two surgeries in 2002 and in 2003.  He reported noise exposure while in the service working as a fuel systems operator on the flight lines.  He denied any occupational or recreational noise exposure.

On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
45
70
75
LEFT
20
20
20
35
30

Puretone voluntary thresholds revealed a moderately-severe rising to moderate conductive hearing loss through 2000 Hertz slipping to a severe mixed hearing loss thereafter in the right ear and normal hearing acuity through 2000 Hertz sloping to a mild to moderate sensorineural hearing loss thereafter in the left ear.  Speech discrimination was excellent bilaterally, at 96 percent.  The examiner noted that although the Veteran's audiologic test results revealed evidence of hearing loss in the right ear, his hearing loss was not caused by noise exposure while in the service.  The Veteran developed a cholesteatoma, which was not a result of noise exposure, in the right ear after his release from active duty.

The above-cited evidence reflects that the Veteran's left ear does not meet the criteria for a hearing loss disability (as defined by 38 C.F.R. § 3.385).  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claims for service connection for left ear hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

The Board notes that the Veteran currently has right ear hearing loss to an extent recognized as a disability for VA purposes (pursuant to 38 U.S.C.A. § 3.385).  However, despite the presence of current disability, and the credible evidence of in-service noise exposure (discussed above), the claim must be denied on the basis of medical nexus.

Here, the post-service evidence does not reflect any indication of hearing loss for several years after active military service.  Although the Veteran did not have audiological testing at separation from service, he denied any hearing loss five years after service, and his hearing was within normal limits bilaterally in August 1999.  The first diagnosis of a right ear hearing loss disability was in October 2001, after the Veteran reported a blockage in his right ear.  Thus, the evidence does not establish hearing loss in service or for many years thereafter.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the Board finds that the only probative medical opinion evidence on the question of whether there exists a medical nexus between the Veteran's current right ear hearing loss and service weighs against the claim.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes  v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the VA examiner's opinion in which she found no relationship between the Veteran's in-service acoustic trauma and his current right ear hearing loss, the most probative medical opinion on this point.  The examiner's opinion was based upon full consideration of the Veteran's service and post-service records, including the Veteran's assertions, as well as supported by stated rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gbrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Thus, the Board accepts this opinion as probative evidence on the medical nexus question.

In regard to the VA physician's comments made in January 2004, in response to the Veteran's inquiry as to whether his 10-year military exposure to jet engines would cause his hearing loss, the Board finds the physician's language speculative on its face.  As previously noted, the physician stated that "[hearing loss caused by jet engine exposure was] possible in the affirmative" (emphasis added).  The Court has held that where a physician is unable to provide a definite causal connection, the opinion on that issue constitutes "what may be characterized as 'non-evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

The Board also notes that the physician failed to consider any other evidence of record, namely that the Veteran did not have a hearing loss disability in the right ear on testing eight years after separation or until he began to complain of a blockage.  The Board finds that this physician's opinion, based on only one post-service audiogram, without consideration of the other relevant evidence of record, does not constitute probative evidence.  See Hernandez-Toyens, 11 Vet. App. at 382; Gbrielson, 7 Vet. App. at 40.

As such, the only probative opinion on the question of nexus between right ear hearing loss and service-that provided in July 2007-as noted above-is adverse to the claim.  Significantly, neither the Veteran nor his representative has presented or identified contrary competent opinion that, in fact, supports the claim.  In this regard, the Board also notes that the record does not indicate that the Veteran's right ear hearing loss was affected by his later period of service.  Notably, both the VA physician and the VA examiner opined that the Veteran's pathology related to his diagnosed cholesteatoma was unrelated to service.  The VA physician also noted that right ear incipient pathology would have protected the Veteran from noise damage.  Therefore, the Board finds that the Veteran's later period of service had no effect on his right ear hearing loss.

Finally, the Board notes that, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the disability under consideration and service, such assertions provide no basis for allowance of the claim.  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Thus, in this case, while the Veteran is competent to report symptoms pertaining to hearing loss, he is not competent to provide a diagnosis of left ear hearing loss or a nexus opinion relating his right ear hearing loss to his in-service noise exposure.  Therefore, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


